



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v.
    Middleton, 2016 ONCA 631

DATE: 20160817

DOCKET: C61491

Doherty, van Rensburg and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Scott Middleton

Appellant

Alan Richter, for the appellant

Matthew Morley, for the respondent

Heard:  August 16, 2016

On appeal from the conviction entered by Justice Ronald
    J. Richards of the Ontario Court of Justice, dated October 20, 2015, and a
    sentence imposed on October 21 and November 27, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The conviction appeal is dismissed as abandoned.

[2]

It is agreed that the trial judge misapprehended the appellants
    criminal record.  The record was a primary consideration in determining the
    appropriate sentence.  We will consider the fitness of the sentence based on
    the actual record.  The record is lengthy and includes 11 prior convictions for
    break and enter reaching back almost 25 years. Having regard to those convictions,
    and many others for various offences, including breaches of court orders, we
    think the total sentence imposed by the trial judge (820 days) was a fit
    sentence.

[3]

The appeal is dismissed.


